DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9-10 of copending Application No. 16/703,398 in view of Lee et al. (US 2019/0392729, hereinafter Lee). 
This is a provisional nonstatutory double patenting rejection.
Below is a table indicating the corresponding relationship between claims 1-5, 7-8, and 11-12 of the current application and claims 1-7, and 9-10 of the reference application.
Current Application
U.S. Application Number: 16/703,398
1
1

2
3
3
4
4
5
5
7
6
8
7
11
9
12
10


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Application Number: 16/703,398. 
Claim 1: Current Application
Claim 1: U.S. Application No. 16/703,398
A basketball shooting game method for at least two basketball players on basketball courts at remote locations, said method comprising: 

matching up two players at remote locations that have selected to play the same basketball shooting game;

acquiring real-time camera data from smart glasses that each player wears while the players are playing the selected basketball shooting game; 

analyzing the camera data to determine make/miss data for each player based upon how many shots each player made and missed during the selected basketball game; and 





matching up two players at remote game locations who have selected to play the same athletic ball game; 

acquiring real-time camera data from smart glasses each player wears while the players are playing the selected athletic ball game; 

analyzing the camera data to determine make/miss data for each player for the selected ball game; and 







	The limitation “based upon how many shots each player made and missed during the selected basketball game” is an inherent step to analyzing camera data to determine make/miss data for each player for the selected ball game as claimed in claim 1 of U.S. Application No. 16/703,398. 
	However, the claim 1 of U.S. Application No.16/703,398 does not explicitly the athletic ball game is a basketball shooting game and the players are basketball players. 
	Lee teaches the athletic ball game is a basketball shooting game and the players are basketball players ([0041]: interactive shooting game; [0047]: game of basketball; [0053]: players playing the game of basketball). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lee’s knowledge to modify claim 1 of U.S. Application No. 16/703,398 because such a system enables multiplayer interactive physical games with one or more mobile devices, where the players may be located at geographically different gaming areas ([0010]).
Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2-5, 7-8, and 11-12 of the current application, as additional limitations in claims 2-5, 7-8, and 11-12 are similarly recited as the limitations in the conflicting claims of the reference application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 1, Lee teaches a basketball shooting game method for at least two basketball players on basketball courts at remote locations ([0011]: a method is presented for remote multiplayer interactive physical gaming with mobile devices; 
matching up two players at remote locations that have selected to play the same basketball shooting game ([0062]: at step 182, an interactive game is initiated on the mobile device, possibly connecting with other remote players for a multiplayer game; [0144]: the game may be offered to all users of NEX platform, or the game may be offered to only a subset of users, such as those on a certain team, as part of a coaching exercise, in a certain geography, or with a certain skill level. Some embodiments of the NEX system provide social networking functionalities to allow users to play against friends, selected competitors, or strangers; [0145]: once a game is initiated, additional users such as those in remote locations may have a certain amount of time to join. Each user who requests to join the game may be checked to see whether he or she qualifies);
acquiring real-time camera data from a camera of a mobile computing device while the players are playing the selected basketball shooting game ([0062]: at step 184, object flows are detected and analyzed, including player posture flows to generate player analytics; [0063]: In step 184, to analyze various user and/or ball movements, the NEX system may take, as input, a user and/or ball movement video. In the exemplary embodiment shown in FIG. 1B, the input video is a real-time video stream from a live-camera.  In some embodiments such as in an asynchronous game, an input video may be a previously recorded video. A convolutional neural network (CNN) may be applied 
analyzing the camera data to determine make/miss data for each player based upon how many shots each player made and missed during the selected basketball game ([0058]: each mobile device may analyze a captured image of the gaming area to ensure a foot location of each active player is outside the three point line; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-minute time period using computer vision techniques and provide periodical feedbacks every minute on the amount of time remaining and the number of make/misses so far; [0139]: a participating player may play in his or her own gaming area using a mobile device implementation of the NEX system, where the NEX system manages an on-device camera to capture a game video of player actions, and analyzes accordingly to determine a score for the player, based on his or her FT shooting steaks. In some embodiments, a count of successful shots may be announced as feedbacks to the user periodically, such as for every shot, or every 5 shots, plus a total count or score when the player misses at the end of a run, or when the gameplay is stopped); and
communicating the camera data and the make/miss data of one player to the other player ([0058]: player analytics collected by one mobile device may be uploaded to NEX server 110, and in turn downloaded to all other mobile devices. Each mobile device may generate updated feedback to its associated player, based on one or more 
Lee does not explicitly teach to the computing device is a smart glass wearable by the player. 
However, Lee teaches the computing device could be glasses ([0071]: a user operates a user computing device 200; [0072]: device, system, computing entity, etc. may refer to glasses). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by substituting the glasses for the mobile computing device and would have yielded predictable results to one of ordinary skill in the art.
Regarding claim 2, Lee teaches including the step of displaying indicia of make/miss data on each player’s smart glasses ([0049]: feedback messages may be displayed on a user interface such as a touchscreen; [0058]: player analytics collected by one mobile device may be uploaded to NEX server 110, and in turn downloaded to all other mobile devices. Each mobile device may generate updated feedback to its associated player, based on one or more player analytics collected from one or more players; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-
Regarding claim 4, Lee teaches wherein in the analyzing step, no data is used from additional sources ([0050]: Analytics for a given player, shot, or team may be communicated to other mobile devices, with or without passing through a central game server; [0058]: each mobile device may analyze a captured image of the gaming area to ensure a foot location of each active player is outside the three point line; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-minute time period using computer vision techniques and provide periodical feedbacks every minute on the amount of time remaining and the number of make/misses so far; [0063]: in step 184, to analyze various user and/or ball movements, the NEX system may take, as input, a user and/or ball movement video).
Regarding claim 5, Lee teaches wherein in the communicating step, the camera data and the make/miss data is communicated to a player's smart device ([0058]: player analytics collected by one mobile device may be uploaded to NEX server 110, and in turn downloaded to all other mobile devices. Each mobile device may generate updated feedback to its associated player, based on one or more player analytics collected from one or more players; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-minute time period using computer vision techniques and provide periodical feedbacks every minute on the amount of time remaining and the number of make/misses so far; [0139]: In some embodiments, the score may be displayed on a screen of the mobile device. In some embodiments, a score by a current player may be 
Regarding claim 6, Lee teaches wherein the smart device includes an application loaded and running thereon ([0047]: artificial intelligence running on a mobile computing device; [0076]: user computing entity comprises an artificial intelligence accelerator, specialized for application including artificial neural networks; [0078]: a user application that is resident on the entity or accessible through a browser or other user interface for communicating with a management computing entity and/or various computing entities).
Regarding claim 7, Lee teaches further including the step of determining which player won the selected basketball game and communicating that results to each player ([0058]: player analytics collected by one mobile device may be uploaded to NEX server 110, and in turn downloaded to all other mobile devices. Each mobile device may generate updated feedback to its associated player, based on one or more player analytics collected from one or more players; [0131]: FIG. 10 shows a schematic diagram 1000 illustrating exemplary operations in a system for a remote multiplayer interactive physical game, according to one embodiment of the present invention.  In this exemplary system, multiple mobile computing devices 1020, 1040, 1080 and 1090 are respectively connected to a NEX server 1010, and each mobile device may carry out process steps similar to those shown in FIG. 9.  In a multi-player game, feedback to 
Regarding claim 8, Lee teaches wherein the smart glasses enable the players to communicate via audio with each another during the playing of the selected basketball game ([0017]: the method further comprises the step of providing the feedback to the first player using an audio output; [0053]: player identities may be provided themselves to mobile device 144 through voice command; [0077] and [0094]: a mic for voice/speech or audio input is provided; [0085]: audio generated by one or more users may be used to facilitate an interactive game; [0150]: the user may be allowed to interact directly with a game leader via a two-way audio once the user survives the game until a certain round).
Regarding claim 9, Lee teaches wherein the smart glasses include a processor that performs the analyzing step ([0166]: the computing device includes at least one processor; [0021]: the processor to perform the steps of capturing a first game video of a first player in a first play of a physical game, using a first camera on a mobile computing device in a first gaming area associated with the first player; extracting a first posture flow of the first player from the first game video, by performing a first computer vision algorithm on one or more frames of the first game video; generating a first player analytic based on the first posture flow; receiving a second player analytic, where the second player analytic was generated based on a second posture flow of a second player, and where the second posture flow was extracted from a second game video of a second play of the physical game, captured by a second camera in a second gaming area associated with the second user; and generating a feedback to the first player based at least one of the first player analytic and the second player analytic).
Regarding claim 10, Lee teaches further including the step of analyzing the camera data to recognize a basketball, a rim and a backboard ([0052]: each gaming area is a basketball court with court lines and at least one basket on a backboard; [0055]: the NEX system may detect and analyze typical gaming areas with minimal or no user input, by automatically detecting gaming area identifiers such as court lines, and equipment such as goals and baskets; identifying gaming area identifier such as a basket will inherently also identify a backboard and a rim; [0063]: A convolutional neural network may be applied to some or all frames of the user and/or ball movement video to detect balls (e.g., basketballs, soccer balls, etc.)).
Regarding claim 11, Lee teaches further including the step of analyzing the data from each player's smart glasses to determine each player's position on their basketball court ([0058]: each mobile device may analyze a captured image of the gaming area to ensure a foot location of each active player is outside the three point line).
Regarding claim 12, Lee teaches further including the step of analyzing the data from each player's smart glasses to track the basketball ([0063]: a tracking algorithm may be performed to track all detected balls and postures; [0080]: computer vision algorithms as implemented on user computer entity 200 may be configured to detect the location of one or more balls or goal posts in an input video as captured by an input camera device).


Claims 3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Davisson et al. (US 2017/0072283, hereinafter Davisson).
Regarding claim 3, Lee teaches further including the step of displaying augmented reality graphics on each player’s smart glasses ([0124]: rendering an AR court; AR court inherently includes augmented reality graphics).
However, Lee does not explicitly teach to display augmented reality graphics reality to at least one of make/miss data, famous basketball players, fans and the basketball itself on the player’s smart glasses.
Davisson teaches to display augmented reality graphics reality to at least one of make/miss data, famous basketball players, fans and the basketball itself on the 
Regarding claim 13, Lee teaches a method for enabling two basketball players on basketball courts at remote locations to play a selected basketball game against one another ([0011]: a method is presented for remote multiplayer interactive physical gaming with mobile devices; [0041]: interactive shooting game; [0047]: game of basketball; [0053]: players playing the game of basketball; fig. 1A and [0052]: a remote multiplayer interactive physical game with mobile computing devices shows a basketball 
matching up two basketball players on basketball courts at remote locations to play a selected basketball shooting ([0062]: at step 182, an interactive game is initiated on the mobile device, possibly connecting with other remote players for a multiplayer game; [0144]: the game may be offered to all users of NEX platform, or the game may be offered to only a subset of users, such as those on a certain team, as part of a coaching exercise, in a certain geography, or with a certain skill level. Some embodiments of the NEX system provide social networking functionalities to allow users to play against friends, selected competitors, or strangers; [0145]: once a game is initiated, additional users such as those in remote locations may have a certain amount of time to join. Each user who requests to join the game may be checked to see whether he or she qualifies);
transmitting the real-time camera data from a mobile computing device of each player to a smart device of the other player ([0011]: a method is presented for remote multiplayer interactive physical gaming with mobile computing devices, comprising the steps of capturing a first game video of a first player in a first play of a physical game, using a first camera on a mobile computing device in a first gaming area associated with the first player; extracting a first posture flow of the first player from the first game video, by performing a computer vision algorithm on one or more frames of the first game video; generating a first player analytic based on the first posture flow; receiving a 
analyzing the data from each player’s mobile computing device to determine how many shots each player made and missed during the selected basketball game ([0058]: each mobile device may analyze a captured image of the gaming area to ensure a foot location of each active player is outside the three point line; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-minute time period using computer vision techniques and provide periodical feedbacks every minute on the amount of time remaining and the number of make/misses so far; [0139]: a participating player may play in his or her own gaming area using a mobile device implementation of the NEX system, where the NEX system manages an on-device camera to capture a game video of player actions, and analyzes accordingly to determine a score for the player, based on his or her FT shooting steaks. In some embodiments, a count of successful shots may be announced as feedbacks to the user periodically, such as for every shot, or every 5 shots, plus a total count or score when the player misses at the end of a run, or when the gameplay is stopped); and
transmitting the number of shots made and missed by each player to the other player’s smart device ([0058]: player analytics collected by one mobile device may be 
Lee does not explicitly teach the computing device is a smart glass worn by the player, and analyzing the non-basketball trajectory data from each player’s smart glasses to determine how many shots each player made and missed. 
However, Lee teaches the computing device could be glasses ([0071]: a user operates a user computing device 200; [0072]: device, system, computing entity, etc. may refer to glasses). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by substituting the glasses for the mobile computing device and would have yielded predictable results to one of ordinary skill in the art.
Davisson teaches the computing device is a smart glass worn by the player ([0023]: head-mounted displays such as GOOGLE GLASS … “see through” displays that allow a user to have an almost full field of view of things that are occurring in front 
Claims 14-15 are similar in scope to claim 9 and 6 respectively, and therefore the examiner provides similar rationale to reject these claims.


Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Response to the arguments that Lee does not teach reverse kinematics in order to produce a body posture flow from a 90% reduction of the view of the body, and therefore what Lee teaches would not produce a detected make or miss. See page 8 of remarks.
Lee teaches to detect make or miss shot based on the body posture of the player. Lee also teaches the player may wear glasses while playing the game of basketball ([0047]: Innovative and efficient object detection and posture tracking techniques thus deployed enable the analysis of game images and/or videos captured by the on-device camera to determine user or player analytics such as movement patterns, body postures, and whether attempts at particular game challenges has been successful.  For example, for the game of basketball, the analysis and recording of user actions may include, but not limited to: detecting a shot attempt, recording how the attempt was made and the result of the attempt, identifying a shooting location, and identifying players involved in the shot attempt.  As another example, in an interactive slam dunk contest, embodiments of the present invention may provide audio instructions to a player to start a dunk attempt, capture a game video of the dunk attempt, then analyze the position of the ball to determine whether the dunk has been successful, and analyze a posture flow of the player leading up to the dunk to determine other player analytics such as back bend angle, jump height, and shot or dunk type.  A quality score may be further computed and provided as a player analytic, based on player posture and existing player analytics, including player movement sequences and dunk attempt results; [0056]: Game video so individual players or teams in each gaming area as captured by mobile devices shown in fig. 1A may be analyzed using AI-based computer vision algorithms to extract object flows, including ball trajectories and player posture flows; [0071]: a user operates a user computing device 200; [0072]: device, system, computing entity, etc. may refer to glasses). It is inherent that the glasses worn by a player can detect the body posture of the player. When a player wearing the glasses is taking a shot of the basketball, the posture of his hands would be captured by the glasses, and based on the detected posture, the shot attempted could be configured to be a make or miss shot.
Response to the arguments that Lee does not teach displaying of the indicia of make/miss data on each player’s smart glasses. See page 9 of remarks.
However, the examiner disagrees. Lee teaches Lee to display indicia of make/miss data on each player’s smart glasses ([0049]: feedback messages may be displayed on a user interface such as a touchscreen; [0058]: player analytics collected by one mobile device may be uploaded to NEX server 110, and in turn downloaded to all other mobile devices. Each mobile device may generate updated feedback to its associated player, based on one or more player analytics collected from one or more players; [0059]: mobile device 134 may monitor player 131’s shootouts during a 10-minute time period using computer vision techniques and provide periodical feedbacks every minute on the amount of time remaining and the number of make/misses so far; [0139]: the score may be displayed on a screen of the mobile device; [0071]: a user operates a user computing device 200; [0072]: device, system, computing entity, etc. may refer to glasses).
Response to the arguments that Lee does not explicitly teach the two players directly communicating. See page 9 of remarks.
However, the examiner disagrees. Lee teaches the smart glasses enable the players to communicate via audio with each another during the playing of the selected basketball game ([0017]: the method further comprises the step of providing the feedback to the first player using an audio output; [0053]: player identities may be provided themselves to mobile device 144 through voice command; [0077] and [0094]: a mic for voice/speech or audio input is provided; [0085]: audio generated by one or more users may be used to facilitate an interactive game; [0150]: the user may be allowed to interact directly with a game leader via a two-way audio once the user survives the game until a certain round). Moreover, the mobile device in Lee can be glasses worn by the players ([0071]: a user operates a user computing device 200; [0072]: device, system, computing entity, etc. may refer to glasses).




Applicant’s arguments with respect to claim(s) 3 and 13-15 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the arguments that Lee does not teach other types of non-court related AR graphics such as make/miss data, famous basketball players, fans and basketball itself. See page 9 of remarks.
However, Lee in view of Davisson teaches the above limitation.
Especially, Davisson teaches to display augmented reality graphics reality to at least one of make/miss data, famous basketball players, fans and the basketball itself on the player’s smart glasses ([0012]: a player may be provided with information about a game while the game is still occurring, such as clock and score data, or can be provided with performance data while practicing, such as data about how fast or hard the player is dribbling a basketball, or an angle at which a shot left the athlete’s hand or passed through a loop; [0023]: head-mounted displays such as GOOGLE GLASS … “see through” displays that allow a user to have an almost full field of view of things that are occurring in front of the user, and to have that view annotated with text, graphics, animations, and video that the user looks through to see their natural field of view; [0035]: The receiving computing device may then annotate the video, such as by displaying an drawn arc over the path of the ball and providing visual numerical data adjacent to the arc such as to indicate angle of a shot, release time for the shot, rotation of the shot, and other information. The annotated video may then be provided for display on the head-up display 108). 
Response to the arguments that Lee does not teach using basketball data that is non-trajectory based to determine how many shots each player made and missed during the selected basketball game. See page 10 of remarks.
However, Lee in view of Davisson teaches the above limitations. 
Especially, Davisson teaches the computing device is a smart glass worn by the player ([0023]: head-mounted displays such as GOOGLE GLASS … “see through” displays that allow a user to have an almost full field of view of things that are occurring in front of the user, and to have that view annotated with text, graphics, animations, and video that the user looks through to see their natural field of view), and analyzing the non-basketball trajectory data (raw data and derived data from the sensor package 106 transmitted to the player’s head-up display 108) from each player’s smart glasses to determine how many shots each player made and missed ([0029]: The athlete 102 is seen in the figure dribbling a basketball 104 that has mounted within it a sensor package 106. The athlete 102 may be preparing to pick up the basketball 104 to shoot it through a basketball hoop 112. In some implementations, the basketball hoop 112 may also be instrumented such as by including sensors in or around it to detect when a basketball has contacted the backboard or the hoop 112, or has gone through the hoop 112 so as to register a made or missed basket. [0030]: The sensor package 106 may include a set of inertial sensors that may be purchased off the shelf for use in devices such as smart phones and other devices where measurements of direction, speed, acceleration, position, and angle relative to ground are desirable; [0031]: The sensor package 106 may then use wireless communication circuitry to transmit the raw data, the derived data, or both to sources outside of the basketball 104. For example, as shown by lightning bolts in the figure, a short range wireless connection may be made between the sensor package 106 and the heads-up display 108). 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 16 and 18-20, please refer to the arguments presented on pages 10-11 of applicant’s remarks filed on 11/30/2020 for reasons indicating allowable subject matter.
Regarding claim 17, none of the cited prior art references teach, either individually or in combination, in the step of analyzing the data from each player's smart glasses to determine if each shot made by the player was a made or miss, a collision detection box above and a collision detection box below the basketball rim are utilized to determine if shots are made or missed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612